DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
	Applicant’s election of invention and/or species, and corresponding claims 9-14 is acknowledged. The election has been made without traverse. Non-elected claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 11-13 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 11, the limitation “each successive structural layer comprises progressively more of the urethane component” is unclear because claim 1 describes the urethane as part of the gel coat. It is unclear how the structural layer provides “the urethane” at different amounts since it is already provided by the gel coat that is applied to the mold. It appears that the claim may be missing a step of providing an additional gel coat layer to each structural layer, or equivalent.
	In reference to claim 12, it is unclear which urethane the “the urethane” in part (b) is referred to:
Claim 1 recites:
“(i) a urethane component,”
Claim 12 recites:
“the structural layer comprises a reinforced thermoset, the thermoset comprising cellular or microcellular co-cured urethane and vinyl ester, epoxy, or unsaturated polyester components, wherein
(a) the urethane component…
(b) the urethane and vinyl ester, epoxy, or unsaturated polyester reactants excluding hydroxyl-terminated unsaturated polyester polyols are combined	 
Thus, in part (b) it is unclear whether the “the urethane” refers to the urethane introduced in Claim 1 or the urethane introduced in claim 12.
Similarly, reference to the “vinyl ester, epoxy” are also unclear as to whether they refer to the “vinyl ester, epoxy” of the structural layer (claim 12) or the “vinyl ester, epoxy” of the gel coat (claim 1).
In other words, Claim 1 requires a gel coat comprising resins, and Claim 12 requires a structural layer comprising resins.  The reference to resins in part (b) of claim 12 could be read as referring to either one. 
	In reference to claim 13, the “thermoset” lacks antecedent basis in the claims.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 9, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kia (US 20040023050 A1) and in view of Imbert (FR 2858329 A1).
	In reference to claim 9, Kia discloses an in-mold process for making a laminate, comprising: (“preparing a multilayer composite article” [Claim 1])
(a) applying to a mold a layer of co-curable gel coat formulation comprising: (“applying a gel coat composition into a mold” [Claim 1])
…
(b) before or after the gel coat layer cures, applying at least one structural layer to the gel coat layer;
(c) allowing the layers to cure to produce the laminate (“applying a laminate formula into the mold over the gel coat or optional barrier coat, wherein the laminate formula comprises reinforcing fibers… curable” [Claim 1]).
	Kia further teaches that “the gel coat layer comprises a cured polyester polyurethane acrylate resin” [Claim 1], but does not teach the same gel coat as claimed.
	In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, gel coats, Imbert discloses that an improved gel coat (Pg.2L53) that “comprises a mixture of vinyl ester urethane resins and polyester resins, this mixture comprising at least 20% of vinyl ester urethane resin” (Pg.2L56) and see Example 1.
The combination would be achievable by integrating the gel coat of Imbert in to the process of Kia.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention such that the gel coat formulation comprised
(i) a urethane component, the urethane component being from 10-50 wt. % based on the amount of gel coat formulation; and
(ii) a vinyl ester, epoxy, or unsaturated polyester component excluding hydroxyl-terminated unsaturated polyester polyols.
A person having ordinary skill in the art would have been specifically motivated to integrate the gel coat of Imbert in to the process of Kia such that the gel coat formulation comprised
(i) a urethane component, the urethane component being from 10-50 wt. % based on the amount of gel coat formulation; and
(ii) a vinyl ester, epoxy, or unsaturated polyester component excluding hydroxyl-terminated unsaturated polyester polyols.
in order to provide a gel coat having improved properties (e.g., reduced yellowing) as taught by Imbert (Pg.2L53); and/or in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
	In reference to claim 10 the cited prior art discloses the invention as in claim 1.
Imbert further discloses wherein the urethane component comprises from 10-25 wt. % based on the amount of gel coat formulation (“comprises a mixture of vinyl ester urethane resins and polyester resins, this mixture comprising at least 20% of vinyl ester urethane resin” [Pg.2L56] and see Example 1).
	In reference to claim 12-13, the cited prior art discloses the invention as in claim 1.
	Kia further discloses the structural layer comprises a reinforced thermoset, the thermoset comprising cellular or microcellular co-cured urethane and vinyl ester, epoxy, or unsaturated polyester components, wherein  (“laminate formula comprises reinforcing fibers dispersed in a polymeric matrix” [Claim 1] and “AOC VX-2190 is a sprayable unsaturated polyester resin” [Example 11])
…
(b) the urethane and vinyl ester, epoxy, or unsaturated polyester reactants excluding hydroxyl-terminated unsaturated polyester polyols are combined in the presence of a blowing agent under conditions effective to cure both components in the same cure cycle (Claim 5 and Claim 1 indicate that the article is curable at 50C).
The cited prior art teaches the general conditions of the claim. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).
	Claim 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lewit (US 20020178992 A1) and in view of Imbert (FR 2858329 A1).
In reference to claim 9 and 14, Lewit discloses an in-mold process for making a laminate, comprising:
(a) applying to a mold a layer of co-curable gel coat formulation comprising: (“providing a mold 82 having a tight curvature as shown and applying a layer of gel coat” [P0034])
…
 (b) before or after the gel coat layer cures, applying at least one structural layer to the gel coat layer; (“layer of fiberglass mat 86 is preferably applied” [P0034] and “foam core” [P0033])
wherein the structural layer comprises a rigid, semi-rigid, or flexible foam as part or all of the structural layer (“foam core” [P0033])
(c) allowing the layers to cure to produce the laminate (“allowed to cure” [P0034]).
	Lewit does not teach the same gel coat as claimed.
	In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, gel coats, Imbert discloses that an improved gel coat (Pg.2L53) that “comprises a mixture of vinyl ester urethane resins and polyester resins, this mixture comprising at least 20% of vinyl ester urethane resin” (Pg.2L56) and see Example 1.
The combination would be achievable by integrating the gel coat of Imbert in to the process of Lewit.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the invention such that the gel coat formulation comprised
(i) a urethane component, the urethane component being from 10-50 wt. % based on the amount of gel coat formulation; and
(ii) a vinyl ester, epoxy, or unsaturated polyester component excluding hydroxyl-terminated unsaturated polyester polyols.
A person having ordinary skill in the art would have been specifically motivated to integrate the gel coat of Imbert in to the process of Lewit such that the gel coat formulation comprised
(i) a urethane component, the urethane component being from 10-50 wt. % based on the amount of gel coat formulation; and
(ii) a vinyl ester, epoxy, or unsaturated polyester component excluding hydroxyl-terminated unsaturated polyester polyols.
in order to provide a gel coat having improved properties (e.g., reduced yellowing) as taught by Imbert (Pg.2L53); and/or in order to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; use of known technique to improve similar devices (methods, or products) in the same way; apply a known technique to a known device (method, or product) ready for improvement to yield predictable results; and/or choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744